IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

 

_ _ cLEFz; ~
Plamtlff, \ EASTEHN('LJLIJS$F`HL?`I:’ 75 -'.C"" COUPT
_ ev 'CTU{` C¢‘-LIFGFJ§'N;A

, "`_`__.___l'
v. , CR NO: 1:18-CR-00209-DAD-BAM OEFun/"ci`cli§<"`~_\
JOSE DE JESUS CORONA-IBARRA

Defendant.

 

APPLICATION FOR WRIT OF HABEAS CORPUS
The undersigned attorney hereby applies to the Court for the issuance of a writ of habeas corpus \

 

 

 

. lX| Ad Prosequendum [] Ad Testiflcandum
Name of Detainee: JOSE DE JESUS CORONA-IBARRA
Detained at Kings County Jail n
Detainee is: a.) charged in this district by: Indictment |:] Information l:| Complaint
charging detainee with: 8 U.S.C. § 1326(a)/(b)(2) - Deported Alien Found in US
Or b.) |:| a 'witness not otherwise available by ordinary`process of the Court
Detainee will: a.) |___| return to the custody of detaining facility upon termination of proceedings
or b.) be retained in federal custody until flnal disposition of federal charges, as a sentence

is currently being served at the detaining facility

Appearance is necessary FOR THWITH in the Eastern \District of California.

 

 

 

 

Signature: /s/ Laura D. Withers
Printed Name & Phone No: LAURA D. WITI-IERS, 559-497-4000
Attorney of Record for: United States of America
WRIT OF HABEAS CORPUS
Ad Prosequendum ` l:l Ad Testifrcandum

The above application is granted and the above-named custodian, as Well as the United States Marshal's Service
for this district, is hereby ORDERED to produce the named detainee, FORTHWITH, and any further proceedings to be
had in this cause, and at the conclusion of said proceedings to returr)l said detaine%'ab:/e-named custodian.

Dated: "’~`7_, ?" la

 

Honorable Eri'ca P. Grosjean
U.S. MAGISTRATE JUDGE

 

Please provide the following, if known: _
AKA(s) (if , JOSE DE JESUS CORONA IMale |:|Female

 

 

 

 

 

 

Booking or CDC #: P76364 DOB: 09/ 19/ 1977
Facility Address: 701 Scofleld Ave., Wasco CA 93263 - Race: Hispanic
Facility Phone: ' 661-758’-8400 ex. 5331 FBI#: 201 131 MB6
Cur('rently

RETURN OF SERVICE

Executed on:

 

 

(signature)

